DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Response
Applicant’s election with traverse of Species 1 (Claims 1-8 and 21-24) in the reply filed on 01/13/2021 is acknowledged.
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The Applicant traverses on the ground(s) that: “Claim 21 is clearly generic to Species I and Species III”
Examiner’s Responses:
The applicant’s argument is not found persuasive. Even though claim 21 may read on Species I and III, Claim 21 does not read on at least Species II, IV, and V. Therefore, Claim 21 is not generic because it does not read on all the indicated Species (Species I-V). 
The requirement is still deemed proper and is therefore made FINAL. 
The status of the 01/13/2021 claims, is as follows: Claims 1 and 21 have been amended; Claims 17-20 have been canceled; and claims 1-16, and 21-24 are pending.

Claim Objections
Claims 21-24 and 1-8 are objected to because of the following informalities:  
In claim 21, the limitation “body” in line 3 should be read “body portion”
In claim 1, the limitation “the second tube” in line 3 should be read “the second tube portion”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 6, the limitation “the tube” in line 1 lacks a clear antecedent basis. There are (2) instances of tube recited in Claim 1: first tube portion and second tube portion. It is unclear which tube portion is being referred to. 
For the purpose of substantive examination, “the tube” in Claim 6 is presumed to refer to “the first tube portion” which has antecedent basis in Claim 1.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 1, 3-7, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokomichi (US 6576858 B1)
Regarding Claim 21, Yokomichi discloses an electrode guide (electrode guiding member 41) for use with electrical discharge machining (EDM) (electrical discharge machining) (abstract; figs. 4-5, and 8), comprising:
a body portion (guide holder 85), a first end of the body configured to couple to EDM tooling (support plate 43) (col. 3, 4, lines 38-43, 35-40 respectively; fig. 8); 3 
a first tube portion (support 79) comprising a first bore, the first tube portion configured to extending from a second end of the body (it is noted the support 79 comprises a first bore in which the electrode 39 is disposed); 
a discharge surface disposed distal to the body portion, the discharge surface comprising a second bore (it is noted the discharge surface comprises a second bore through which the electrode 39 exits) (annotated fig. 8); 
a member (portion 89) extending between and connected to the first tube portion and the discharge surface (col. 4, lines 35-40); 
an electrode path (path of support 79) defined at least in part by the first bore and by the second bore, the electrode path comprising a portion extending through the first col. 4, lines 20-29; fig. 8); 
a region (portion 89) along the electrode path (path of support 79) disposed between the first bore and the second bore which is devoid of material in an outward radial direction from the electrode path location (col. 4, lines 35-40) [it is noted that portion 89 of the path of support 79 protrudes from the path of support 79, and the portion 89 has diameter less than the diameter of the path of support 79. The exterior surface of the portion 89 is devoid of material in the outward radial direction]
[AltContent: textbox (Prior Art
Yokomichi (US 6576858 B1))][AltContent: textbox (Region along the electrical path which is devoid of material in outward radial direction)][AltContent: textbox (Support 79 (first tube portion) comprising a first bore)][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: textbox (Discharge surface comprising a second bore)][AltContent: oval][AltContent: arrow]
    PNG
    media_image1.png
    735
    665
    media_image1.png
    Greyscale


Regarding Claim 1, Yokomichi discloses the electrode guide (electrode guiding member 41) wherein the member (portion 89) extending between and connected to the first tube portion (support 79) and the discharge surface comprises a second tube portion (portion 89), and wherein the region which is devoid of material comprises a notch formed in the second tube portion (annotated fig. 8) [according to attached Vocabulary, “notch” is interpreted to mean “a small cut or nick in something”]
[AltContent: textbox (Prior Art
Yokomichi (US 6576858 B1))][AltContent: textbox (Notch formed in portion 89)][AltContent: arrow]
    PNG
    media_image2.png
    732
    650
    media_image2.png
    Greyscale




Regarding Claim 3, Yokomichi discloses the electrode guide (electrode guiding member 41) wherein the electrode path (path of support 79) at least partially comprises a ceramic lining (electrode guide made of ceramics) (col. 4, lines 20-25; fig. 8).

Regarding Claim 4, Yokomichi discloses the electrode guide (electrode guiding member 41) wherein the second tube portion (portion 89) comprises a hypodermic needle [According to Wikipedia page, “hypodermic needle” is defined as a hollow tube with one sharp tip. Looking at fig. 8, the portion 89 protrudes from guide holder 85 and narrows in diameter near the tip like a needle].

Regarding Claim 5, Yokomichi discloses the electrode guide (electrode guiding member 41) wherein the notch exposes a portion of the electrode path (path of support 79) [according to Webster, “expose” is interpreted to mean “to deprive of shelter, protection”. Because the notch is formed in the support 79, some of material of support 79 has been removed resulting the remaining support 79 as shown being exposed].   
  
[AltContent: textbox (Notch exposes this portion of support 79)][AltContent: arrow]
    PNG
    media_image2.png
    732
    650
    media_image2.png
    Greyscale

[AltContent: textbox (Prior Art
Yokomichi (US 6576858 B1))]


Regarding Claim 6, Yokomichi discloses the electrode guide (electrode guiding member 41) wherein the first tube portion (support 79) is attached to an interior of the body portion (guide holder 85) (col. 4, lines 52-59; fig. 8). 
Note: Claim 6 is directed to a product-by-process limitation, i.e. the claim is directed to the first tube portion is attached to an interior of the body portion by applying adhesive, and based on MPEP 2113, the claim is not to be limited by the manipulation of the recited step(s), i.e. the claimed “adhesive” process. It is the Examiner’s position that Yokomichi discloses the resulting structure (the claimed first tube portion is attached to the interior of the body portion) implied by the claimed “adhesive” process.
 
Regarding Claim 7, Yokomichi discloses the electrode guide (electrode guiding member 41) wherein the body portion (guide holder 85) comprises a male portion configured to couple to a female portion of EDM tooling (support plate 43) (col. 3, lines 38-42) [it is noted that guide holder 85 is coupled to the support plate 43 via a bolt].

Regarding Claim 22, Yokomichi discloses the electrode guide (electrode guiding member 41), wherein the region (portion 89) devoid of material subtends an angle of at least 180 degrees from the center of the electrode path (path of support 79) [it is noted that the exterior surface of portion 89 that is devoid of material surrounds the center of the electrode path (the hole of the support 79 through which the electrode 39 is fed). Therefore, the portion 89 subtends an angle of at least 180 degrees from the center of the electrode path].   
[AltContent: arrow][AltContent: arc][AltContent: arc][AltContent: textbox (Region devoid of material)][AltContent: arrow][AltContent: connector]
    PNG
    media_image2.png
    732
    650
    media_image2.png
    Greyscale

[AltContent: arrow]
[AltContent: textbox (Center of electrode path)]
[AltContent: textbox (Prior Art
Yokomichi (US 6576858 B1))]



Regarding Claim 23, Yokomichi discloses the electrode guide (electrode guiding member 41), wherein the portion of the electrode path (path of support 79) extending between the first bore and the second bore is defined by a wall (annotated fig. 8).  
  
[AltContent: textbox (wall)][AltContent: arrow][AltContent: textbox (Support 79 (first tube portion) comprising a first bore)][AltContent: arrow][AltContent: oval][AltContent: textbox (Discharge surface comprising a second bore)][AltContent: oval][AltContent: arrow]
    PNG
    media_image1.png
    735
    665
    media_image1.png
    Greyscale

[AltContent: textbox (Prior Art
Yokomichi (US 6576858 B1))]

Regarding Claim 24, Yokomichi discloses the electrode guide (electrode guiding member 41), wherein the wall fully surrounds the portion of the electrode path (path of support 79) extending between the first bore and the second bore (fig. 8). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yokomichi in view of Keihl et al. (US 20100308018 A1, hereinafter Keihl)
Regarding Claim 2, Yokomichi discloses the electrode guide (electrode guiding member 41) wherein the second tube portion (portion 89) comprises metal (col. 4, lines 20-26; fig. 8).
Yokomichi does not disclose the second tube portion comprises stainless steel. 
However, Keihl discloses an electrode guide (electrode guide 30), wherein a second tube portion (metallic body portion 30A) comprises stainless steel (para. 0021; figs 1-4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second tube portion of Yokomichi to be made of stainless steel as taught by Keihl because it is known in the art to utilize stainless steel as material for the body of the electrode guide. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yokomichi in view of attached Non-Patent Literature  to AZO Materials
Regarding Claim 8, Yokomichi discloses the electrode guide (electrode guiding member 41) wherein the ceramic lining (electrode guide 77) comprises ceramics (col. 4, lines 20-30), which has a high abrasion resistance. 
Yokomichi does not disclose the ceramic lining comprises silicon nitride.  
However, AZO Materials discloses that silicon nitride is one of the advanced engineering ceramics, which exhibits high strength, toughness, hardness, and excellent chemical and thermal stability. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ceramic lining of Yokomichi to include silicon nitride as the ceramic lining as taught by AZO Materials, in order to take advantage of its well-known properties such as strength, toughness, and excellent chemical and thermal stability.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /PHUONG T NGUYEN/ Primary Examiner, Art Unit 3761